Exhibit 10.1

 

 

        March 25, 2019

 

Issuer

NovaBay Pharmaceuticals, Inc., a Delaware company

   

Investor

Institutional Investor

   

Securities

Unregistered Common Stock, with registration rights; Closing Date conditional on
effectiveness of resale registration statement

   

Investment

Up to $3,000,000

   

Purchase Price

Lowest traded price of Securities within five days prior to Closing Date
multiplied by 90%

   

Purchase Notice

Date Issuer notifies Investor of election to sell Securities

   

Closing Date

Five days after Purchase Notice

   

Ownership Limitation

9.9%

   

Securities Exemption

Regulation D; Form D will be filed with the SEC

   

Registration

Issuer will file Registration Statement to Register the Securities and Donation
on Form S-3 by April 1, 2019

   

Documentation

Common Stock Purchase Agreement, Registration Rights Agreement and Donation
Letter Agreement

   

Document Preparation Fee

Issuer will pay Investor $15,000 upon execution of closing documents

   

Donation

 

Issuer will donate 150,000 Securities to Institutional Investor, manager of
Investor, upon executing closing documents to support cost of student-run fund

Agreed and Accepted:

 

 

By:

  /s/ Justin Hall   

 

 

 

Justin Hall, Esq. 

 

 

 

NovaBay Pharmaceuticals, Inc.

CEO and General Counsel

 

 

 

 

 

 

By:

  /s/  [Redacted]

 

 

 

[Redacted] 

 

 

 

Title: Authorized Signatory  

 

 

 

1